Citation Nr: 1450522	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-17 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a neck disability.



REPRESENTATION

Appellant represented by:	John March, Agent



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1985 to January 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for a back disability has been raised by the record in the March 2010 Report of Contact, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

On the Veteran's application for benefits, he reported that he has received treatment for his neck disability at the Tampa VA Medical Center (VAMC) since June 2009; however, records of such VA treatment are not associated with the record.  The only treatment records from the Tampa VAMC are dated from February 2010 to April 2010.  As complete VA treatment records are pertinent evidence to the instant claim, and are constructively of record, they must be secured.  

The Veteran also noted that he was/is receiving private treatment for his neck disability from the 7 Rivers Community Hospital in Crystal River, Florida and Dr. A in Beverly Hills, Florida.  He has not yet submitted the records or releases for VA to secure them.  Records of private cervical spine disability evaluation or treatment are pertinent evidence that must also be secured (with the Veteran's cooperation).  

November 2010 documentation in the record shows that the Veteran was Social Security Administration (SSA) disability benefits.  Medical records considered in connection with that denial are constructively of record, may contain relevant information, and must be secured.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  

The Veteran alleges that he sustained a neck injury in March/April of 1988, when his car was hit by a drunk driver near the main gate of his base.  He reports that at the time of the accident, he was traveling to his son's doctor's appointment at Nuremberg Army Hospital in Germany.  His service personnel records show that he was stationed in Germany at the time.  However there is no documentation of an auto accident in either his service personnel or service treatment records.  Since he reported that the accident resulted in his car being totaled, there may be contemporaneous evidence that corroborates his accounts regarding such accident.  Therefore, additional development to corroborate his statements concerning his auto accident in service is also needed.

If additional records received show or suggest that the Veteran was indeed involved in a motor vehicle accident in service, a VA examination to secure a medical nexus opinion would be indicated.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006

The case is REMANDED for the following:

1. The AOJ should secure for the record the complete clinical records of all VA evaluations and treatment the Veteran has received for a neck disability since June 2009.

2. The AOJ should ask the Veteran to identify all non-VA providers of evaluations or treatment that he has received for his neck disability since service, specifically including the providers noted on his VA Form 21-526 (7 Rivers Community Hospital in Crystal River, Florida, and Dr. A in Beverly Hills, Florida), and to submit the releases needed for VA to secure records of such evaluations and treatment.  Complete records of all such evaluations and/or treatment should be secured for the record (with the Veteran's cooperation).  Any additional pertinent records identified by the Veteran on remand should also be secured.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to a VA request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.  

3. The AOJ should secure for the record from SSA a copy of their determination on the Veteran's claim for SSA disability benefits and copies of all medical records considered in connection with such determination.  If such records are unavailable, it should be so noted for the record (with an explanation of the reason why they are unavailable).  

4. The AOJ should also ask the Veteran to identify any additional details concerning the alleged auto accident of March/April 1988, specifically including, which "main gate" the accident occurred at and any further details that the Veteran can remember concerning the accident (where he was treated; whether there was a report completed by base military police (MPs) or civilian authorities; whether there was an insurance claim processed in connection with such accident; whether he made it to his son's appointment at the Nuremberg Army Hospital).  

The AOJ should then (based on the Veteran's response/additional information received) arrange for exhaustive development to corroborate the occurrence of the Veteran's reported March/April 1988 auto accident (being hit by a drunk driver at the main gate of the base in Germany), which resulted in his car being totaled.  The development should include research to ascertain whether there are related archived military police records (and/or any insurance settlement/award), and if so, copies should be secured.  If the Veteran reports there was a civilian investigation, the search should encompass records of such investigation.  

5. After all of the above-sought development is completed, if additional records received show/suggest that the Veteran was involved in a motor vehicle accident in service, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his current neck disability.  The Veteran's entire record (to include this remand, and any records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following: 

(a) Please identify (by clinical diagnosis(es) each  neck disability entity found. 

(b) Please identify the likely etiology for each neck disability entity diagnosed, specifically, is at least as likely as not (a 50% or better probability) that such is related to the Veteran's active duty service or any incidents/injuries therein (i.e., an accident such as he describes).  
The examiner must explain the rationale for all opinions, citing to supporting clinical data/lay statements, as deemed appropriate (and noting any inconsistencies between the factual data and allegations made).

6. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his agent opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

